                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 DEMOCRACY NORTH CAROLINA, THE LEAGUE
 OF WOMEN VOTERS OF NORTH CAROLINA,
 DONNA   PERMAR,   JOHN   P.   CLARK,
 MARGARET B. CATES, LELIA BENTLEY,
 REGINA WHITNEY EDWARDS, ROBERT K.
 PRIDDY II, WALTER HUTCHINS, AND Civil Action
 SUSAN SCHAFFER,                      No. 20-cv-457

            Plaintiffs,

            vs.

 THE NORTH CAROLINA STATE BOARD OF             PLAINTIFFS’ MOTION TO
 ELECTIONS; DAMON CIRCOSTA, in his             ENFORCE ORDER GRANTING
 official capacity as CHAIR OF THE             IN   PART   PRELIMINARY
 STATE BOARD OF ELECTIONS; STELLA              INJUNCTION, OR, IN THE
 ANDERSON, in her official capacity            ALTERNATIVE, MOTION FOR
 as SECRETARY OF THE STATE BOARD OF            CLARIFICATION, AND TO
 ELECTIONS; KEN RAYMOND, in his                EXPEDITE CONSIDERATION
 official capacity as MEMBER OF THE            OF SAME
 STATE BOARD OF ELECTIONS; JEFF
 CARMON III, in his official capacity
 as MEMBER OF THE STATE BOARD OF
 ELECTIONS; DAVID C. BLACK, in his
 official capacity as MEMBER OF THE
 STATE BOARD OF ELECTIONS; KAREN
 BRINSON   BELL,   in   her   official
 capacity as EXECUTIVE DIRECTOR OF
 THE STATE BOARD OF ELECTIONS; THE
 NORTH    CAROLINA    DEPARTMENT    OF
 TRANSPORTATION; J. ERIC BOYETTE, in
 his     official      capacity     as
 TRANSPORTATION SECRETARY; THE NORTH
 CAROLINA DEPARTMENT OF HEALTH AND
 HUMAN SERVICES; MANDY COHEN, in her
 official capacity as SECRETARY OF
 HEALTH AND HUMAN SERVICES,

            Defendants,



                                    1
ActiveUS 182288733v.1



     Case 1:20-cv-00457-WO-JLW Document 147 Filed 09/30/20 Page 1 of 4
 PHILIP E. BERGER, in his official
 capacity as PRESIDENT PRO TEMPORE OF
 THE NORTH CAROLINA SENATE; TIMOTHY
 K. MOORE, in his official capacity
 as SPEAKER OF THE NORTH CAROLINA
 HOUSE OF REPRESENTATIVES,

         Defendant-Intervenors.



      Plaintiffs Democracy North Carolina, The League of Women

Voters     of   North    Carolina,   Donna   Permar,    John    P.   Clark,

Margaret B. Cates, Lelia Bentley, Regina Whitney Edwards,

Robert K. Priddy II, Walter Hutchins, and Susan Schaffer

(“Plaintiffs”) hereby move the Court for an Order enforcing

the preliminary injunction granted on August 4, 2020 (the “PI

Order”). Plaintiffs rely on the Memorandum in Support of their

Motion, filed contemporaneously herewith.

      WHEREFORE,        Plaintiffs   respectfully   request     that     the

Court issue an order enforcing its PI Order to prohibit

Defendants,       including   the    North   Carolina   State    Board   of

Elections, from the disallowance or rejection, or permitting

the disallowance or rejection, of absentee ballots or, in the

alternative, issue a an order to clarify its August 4, 2020

PI Order to specify the procedure by which voters are to be




                                      2
ActiveUS 182288733v.1



     Case 1:20-cv-00457-WO-JLW Document 147 Filed 09/30/20 Page 2 of 4
afforded due process in compliance with that Order, as set

forth in the Memorandum of Law supporting this motion.

Dated: September 30, 2020.              Respectfully submitted,

/s/ Jon Sherman                         /s/ Allison J. Riggs
Jon Sherman                             Allison J. Riggs (State Bar
D.C. Bar No. 998271                     #40028)
Michelle Kanter Cohen                   Jeffrey Loperfido (State
D.C. Bar No. 989164                     Bar #52939)
Cecilia Aguilera                        Hilary Klein (State Bar
D.C. Bar No. 1617884                    #53711)
FAIR ELECTIONS CENTER                   Southern    Coalition   for
1825 K St. NW, Ste. 450                 Social Justice
Washington, D.C. 20006                  1415 West Highway 54, Suite
Telephone: (202) 331-0114               101
Email:                                  Durham, NC 27707
jsherman@fairelectionscenter.o          Telephone: 919-323-3380
rg                                      Facsimile: 919-323-3942
mkantercohen@fairelectionscent          Email:
    er.org                              Allison@southerncoalition.
caguilera@fairelectionscenter.          org
    org                                 jeff@southerncoalition.org

                                        /s/ George P. Varghese
                                        George P. Varghese (Pa. Bar
                                        No. 94329)
                                        Joseph J. Yu (NY Bar No.
                                        4765392)
                                        Stephanie Lin (MA Bar No.
                                        690909)
                                        Rebecca Lee (DC Bar No.
                                        229651)
                                        Richard A. Ingram (DC Bar
                                        No. 1657532)
                                        WILMER CUTLER PICKERING HALE AND
                                        DORR LLP
                                        60 State Street
                                        Boston, MA 02109
                                        Telephone: (617) 526-6000
                                        Facsimile: (617) 526-5000
                                        Email:
                                        george.varghese@wilmerhale
                                    3
ActiveUS 182288733v.1



     Case 1:20-cv-00457-WO-JLW Document 147 Filed 09/30/20 Page 3 of 4
                                            .com
                                        joseph.yu@wilmerhale.com
                                        stephanie.lin@wilmerhale.c
                                            om
                                        rebecca.lee@wilmerhale.com
                                        rick.ingram@wilmerhale.com




                                    4
ActiveUS 182288733v.1



     Case 1:20-cv-00457-WO-JLW Document 147 Filed 09/30/20 Page 4 of 4
